El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
A finales del mes de abril de 1981, el codemandante-re-currente Raúl Meléndez Gutiérrez fue sometido a una intervención quirúrgica en el Hospital Regional de Arecibo, que fue realizada por personal del Estado Libre Asociado de Puerto Rico. Al pasar de varias semanas, como no mos-trara mejoría el paciente, fue nuevamente operado el 26 de junio de 1981, esta vez en el Centro Médico de Río Piedras, Puerto Rico, y en esa operación se encontró y se extrajo un “cuerpo u objeto extraño” que alegadamente le había sido dejado dentro del abdomen en el transcurso de la primera intervención quirúrgica. Por orden médica el paciente guardó cama, primero en el referido hospital y luego en su hogar, hasta el 22 de enero de 1982. Mediante carta certi-ficada con acuse de recibo de fecha 3 de febrero de 1982, el citado Raúl Meléndez, su esposa Juana Meléndez y sus hijos menores de edad Johanna y Raúl, informaron al señor Secretario de Justicia de Puerto Rico que se proponían incoar “una demanda de daños y perjuicios en contra del Estado Libre Asociado de Puerto Rico . . .”. Presentaron dicha demanda el 17 de febrero de 1982 ante el honorable Tribunal Superior de Puerto Rico, Sala de Arecibo.
La demanda no estaba jurada, según lo dispone el Art. 41.100 de la Ley Núm. 74 de 30 de mayo de 1976 (26 L.P.R.A. see. 4110), (1) y en la misma no se incluyó como *813parte demandada a la Administración del Fondo de Com-pensación al Paciente, según lo requiere el Art. 41.070 de la referida ley, 26 L.P.R.A. see. 4107, razones por las cuales el demandado Estado Libre Asociado presentó una moción de desestimación. Posteriormente, el E.L.A. presentó una mo-ción de sentencia sumaria, predicada la misma en que los demandantes no habían notificado al Secretario de Justicia dentro del término de noventa días que prescribe la See. 3077a del Título 32 de L.P.R.A.
El tribunal de instancia, con fecha del 10 de septiembre de 1982 —previa celebración de vista— dictó sentencia mediante la cual desestimó “la demanda del co-demandante Raúl Meléndez Gutiérrez por no estar jurada; y desestim[ó] la demanda de su esposa Juana Meléndez y de sus hijos Johanna y Raúl Meléndez por dos fundamentos: por no estar jurada la demanda y porque no notificaron al Secretario de Justicia dentro de los 90 días de haber conocido el daño”. (2)
Acudió la parte demandante ante este Tribunal, impu-tándole error al así actuar al tribunal de instancia. Emiti-mos orden para mostrar causa con fecha del 24 de noviem-bre de 1982. Ha comparecido la parte recurrida. Estando en condiciones de resolver, procedemos a así hacerlo.
r*H

Requisito de la notificación

En Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 359-360 (1977), expresamos que: “Nuestra jurisprudencia ha sido constante en sostener que la notificación previa al Estado en reclamaciones por daños y perjuicios originados en negligencia exigida por Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sec. 3077a), si bien es requisito de cumplimiento estricto, no alcanza calidad de condición precedente jurisdiccional. [Citas omitidas.] Esta clasificación li-*814bera al tribunal de un automatismo dictado por el calen-dario y salva su fundamental facultad para conocer del caso y proveer justicia según lo ameriten las circunstancias.” (Énfasis suplido.)
No son pocos los recursos, en meses recientes, que han llegado a nosotros, en que notamos que los tribunales de instancia precisamente están actuando con ese “automa-tismo” contra el cual advertimos en Loperena Irizarry, supra, pág. 360.
En Rivera de Vincenti v. E.L.A., 108 D.P.R. 64, 69 (1978), expresamos que: “La referida notificación en el plazo relativamente corto de 90 días tiene el propósito de poner sobre aviso al gobierno de que ha surgido una probable causa de acción por daños en su contra[,] de modo que pueda activar sus recursos de investigación prontamente, antes de que desaparezcan los testigos y las pruebas objetivas en orden a la preparación de una adecuada defensa contra la reclamación o una transacción adecuada de la misma, cuando proceda.” (Énfasis suplido.)
Cabe preguntarse si en el presente caso, dados los hechos particulares del mismo, existe el peligro de que desapa-rezca la prueba objetiva evidenciaría de la alegada negli-gencia de los empleados del gobierno que participaron en la intervención quirúrgica a que fue sometido el codeman-dante Raúl Meléndez. Los resultados de la segunda inter-vención —donde alegadamente se encontró y se extrajo del referido codemandante el objeto extraño— están plasmados, paso a paso, en los records del Centro Médico de Puerto Rico, el cual, como sabemos, es una institución bajo el control del Estado Libre Asociado de Puerto Rico. No creemos, por tanto, que exista el riesgo mencionado.
El tribunal de instancia acogió, en cuanto al codeman-dante Raúl Meléndez, el planteamiento de justa causa para no haber cumplido con el requisito de la notificación, por cuanto estimó que éste, por órdenes médicas, había tenido que permanecer recluido en su hogar hasta el 22 de enero *815de 1982 y que, por tanto, la notificación que hiciera me-diante la carta de fecha 3 de febrero de 1982 estaba en tiempo. No así en cuanto a la esposa y los hijos de Meléndez Gutiérrez.
Dicha determinación no debe prevalecer. Resolve-mos que en casos como en el presente —donde el riesgo de que la prueba objetiva pueda desaparecer es mínimo, donde hay constancia efectiva de la identidad de los testigos y donde el Estado, por tanto, puede fácilmente investigar y corroborar los hechos alegados en la demanda que se radique— no es de aplicación inexorable la citada See. 3077a por cuanto el objetivo que se persigue mediante la aplicación de la referida disposición legal no tiene razón de ser.
HH HH

Requisito del juramento

La demanda no estaba jurada como exige el citado Art. 41.100 de la Ley Núm. 74. (3) Dicho requisito está vigente; la ausencia de dicho juramento, sin embargo, no debe constituir barrera infranqueable para que un tribunal haga justicia en los méritos en esta clase de casos. Resolvemos que la omisión de jurar la demanda es un defecto que puede ser subsanado mediante solicitud al efecto de la parte demandante. (4)
hH HH I — I

La Admimstración como parte indispensable

El tribunal de instancia no hizo pronunciamiento alguno en su sentencia respecto a la omisión de la parte *816demandante de traer al pleito, como parte demandada, a la Administración del Fondo de Compensación al Paciente; ello posiblemente debido a que, de acuerdo con las disposi-ciones de la Regla 16.1 y de la Regla 18 de las de Procedi-miento Civil de 1979, la omisión de una parte indispensable, aunque es motivo para desestimar un pleito, no constituye impedimento para que, a solicitud de la parte interesada, el tribunal pueda conceder la oportunidad de traer al pleito a la parte originalmente omitida, siempre y cuando el tribunal pueda adquirir jurisdicción sobre la misma.
Por las razones antes expresadas, se expide el auto. Se dictará sentencia mediante la que se revoque la dictada por el honorable Tribunal Superior de Puerto Rico, Sala de Are-cibo, de fecha 10 de septiembre de 1982, en el caso civil núm. 82-656, y se devuelve el mismo a dicho tribunal para proce-dimientos ulteriores compatibles con lo aquí expresado.
Los Jueces Asociados Señores Torres Rigual y Díaz Cruz concurren en el resultado sin opinión.
El Juez Asociado Señor Negrón García disiente respecto a la revocación de la desestimación decretada por el tribunal de instancia en cuanto a los codemandantes Sra. Juana Meléndez e hijos, ya que no demostraron la existencia de “justa causa” por no haber cumplido con el requisito de notificación. Véase: Rodríguez Sosa v. Cervecería India, 106 D.P.R. 479, 483-484 (1977). Concurre en el resultado que mantiene vigente la causa de acción del codemandante Raúl Meléndez Gutiérrez, aun cuando la demanda original no estuviera jurada, conforme su voto integrado al disenso cer-tificado en Candal v. CT Radiology Office, Inc., 112 D.P.R. 227 (1982).

La parte demandante en varias ocasiones solicitó del tribunal de instancia que se le permitiera juramentar la demanda.


 El tribunal de instancia no hizo expresión alguna respecto a la alegación, por parte del E.L.A., de falta de parte indispensable.


 Estaba, naturalmente, suscrita por el abogado. Véanse, a esos efectos, el voto disidente del Hon. Juez Irizarry Yunqué en Piñero v. Martínez Santiago, 104 D.P.R. 587, 593 (1976), y Junta Insular de Elecciones v. Corte, 63 D.P.R. 819 (1944).


 Véase opinión disidente del Hon. Ángel M. Martín en Candal v. CT Radiology Office, Inc., 112 D.P.R. 227, 233 (1982).